Upon consideration of the motion for a stay and the opposition thereto, it is hereby ordered that upon the docketing of this cause in this Court,'the status quo be preserved until the final disposition of the cause in this Court, by restraining and enjoining the appellees from attempting to enforce against the appellants or their children the resolution of the Caddo Parish School Board of Caddo Parish, Louisiana, *681adopted September 6, 1944, under and pursuant to Act No. 342 of the Legislature of Louisiana for the year 1944, or the said Act No. 342;
It is further ordered that the stay and injunction herein ordered shall be effective and operative only on the condition that appellants shall post a bond in the penal sum of $500, to be approved by the Chief Justice, conditioned upon the payment to appellees, in the event that this appeal is dismissed or the judgment affirmed, of all damages and costs which they, or any of them, may sustain by reason of the making of this order.
See post, p. 685.